I have read the record and cannot join in the opinion of the Chief Justice.
The motion of defendant Robinson for a directed verdict of not guilty at the close of proofs in behalf of the prosecution should have been granted. The verdict of the jury as to defendant Robinson was not supported by the evidence.
I am well aware of the rule permitting reasonable inferences to be drawn from facts established because of the difficulty of showing by direct evidence the elements of the crime of conspiracy to obstruct justice. Defendant Robinson was charged with the crime of confederating with other named persons to impede and obstruct the due course of justice at the examination and trial of four prisoners, charged with robbery armed upon him, in wilfully not making positive identification of any of the robbers. It appears that about 11 o'clock in the forenoon of July 8, 1939, Robinson, who was a doctor, was robbed in his office in the city of Detroit, and a large amount of money, guns, and other property were taken from him by two holdup men, who were acting in concert with two companions, waiting in an automobile. One of the holdup men entered the office, seized hold of the doctor, made him lie on the floor, taped his ankles together, his arms behind his back and put tape over his mouth, cut the telephone wire, opened the safe and, according to the doctor's testimony, stole about $1,500 in cash. The other holdup man, who entered the office, seized Florence Wolf, the doctor's secretary, and made her lie on the floor. The two robbers then joined their fellows in the waiting automobile and while driving rapidly down an alley were intercepted by a police officer who had no knowledge of the robbery but, in glancing into the car, saw a revolver lying on the rear seat, opened the door of the car and then discovered bundles of currency lying on the seat; took the occupants *Page 180 
to the precinct station where the prisoners were searched and guns found upon their persons and the lieutenant in charge of the station counted the money, found it amounted to $1,600 in cash; turned that sum and the guns over to detectives Byron Farrish and Wilfred Brouillet and placed them in charge of investigating the case. These two detectives were self-confessed scoundrels of the most despicable type and were witnesses for the prosecution. It appears they interviewed the prisoners, obtained the names of some of their friends, hunted them up, obtained $300 from them, under an agreement that they should have $700 more if they could bring about a reduction of the charge of robbery armed to that of carrying concealed weapons.
These detectives claimed they contacted defendant Robinson for the purpose of having him decline to identify the robber who attacked him and join with them in having the offense of robbery armed fail for want of proof of identity of the alleged robbers.
Defendant Robinson a few minutes after the robbery visited the precinct station and asked for the return of one of his guns, stating he had a permit to carry concealed weapons. Return of the gun was refused. At that time defendant did not ask for the return of any of the money, and had he asked it would not have been returned because under the practice it was to be retained by the police officers to be used as evidence at the trial.
The two mentioned detectives turned State's evidence, evidently trying to save their own skins. They testified that at a subsequent visit of defendant Robinson to the precinct station, while one of them was making out a report of the money in custody, stating it to be $1,600, they gave defendant *Page 181 
$1,000, who gave each of them $75, and they changed the figure in the report from $1,600 to $600. When approached by the detectives and asked if he was going to prosecute the robbery armed charge defendant Robinson stated he was not certain.
At the time of the robbery Mrs. Robinson came into the office and noticing what was occurring, promptly fainted.
At a "show-up" of the prisoners defendant Robinson at first was not positive of the identity of the robber who taped him, but later at another "show-up" he identified the robber who taped him, and Miss Wolf identified the robber who compelled her to lie on the floor.
The record is not satisfactory. Complaint was made against the four prisoners, charging them with the crime of robbery armed. An examination was held and they were bound over for trial to the recorder's court. At the examination and also at the trial, defendant did not positively identify the gunman who held him up and the gravamen of the information is that he wilfully and for the purpose of obstructing justice declined positive identification.
Considering the suddenness of the attack by the robbers, the short period of time they were in defendant's office, and what took place, it is not strange that defendant's identification of the robber was not more positive. There was no evidence from which a jury could find that the failure of defendant Robinson to make unqualified identification of the robber who attacked him was wilful or in pursuance of any understanding to thus bring about the acquittal of the alleged robbers. The robbers were acquitted of the charge of robbery armed and this prosecution of defendant Robinson and others, alleged to have combined to bring about the acquittal, followed. *Page 182 
Reasonable inferences may be drawn by a jury, based on the evidence in a conspiracy case, but where in the trial of a criminal conspiracy it is as reasonable to draw the inference of innocence of the accused as it is that of guilt the inference of guilt cannot be entertained.
Conviction should be reversed and defendant Robinson discharged.
BUTZEL, J., concurred with WIEST, J.